Case 4:20-cv-03128 Document 10 Filed on 04/13/21 in TXSD Page 1 of 4
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 13, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       WALTER E. CASTRO,              §    CIVIL ACTION NO.
                  Plaintiff,          §    4:20-cv-03128
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
       UNITED STATES OF               §
       AMERICA,                       §
                 Defendant.           §

                       MEMORANDUM AND ORDER
                      GRANTING MOTION TO DISMISS
            Plaintiff Walter E. Castro brought action against Defendant
       the United States of America in September 2020. Dkt 1. He
       petitions for “complete control” over the United States
       Department of the Treasury. Id at 2. Castro asserts that he is
       God. He reasons that the government is under God, and so he’s
       entitled to control of the funds within the Treasury Department.
       Id at 2–3.
            The Government moved to dismiss the action pursuant to
       Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil
       Procedure, while further arguing that Castro hasn’t sufficiently
       pleaded an injury in fact and thus lacks standing. Dkt 8.
            Castro proceeds here pro se. His filings are thus “liberally
       construed” and “held to less stringent standards than formal
       pleadings drafted by lawyers.” Erickson v Pardus, 551 US 89, 94
       (2007) (quotations omitted). Even so, his claims lack merit.
            As to subject-matter jurisdiction. Rule 12(b)(1) permits a
       defendant to seek dismissal of an action for lack of subject-matter
       jurisdiction. The burden is on the party asserting jurisdiction to
       establish by a preponderance of the evidence that it exists. New
       Orleans & Gulf Coast Railway Co v Barrois, 533 F3d 321, 327
Case 4:20-cv-03128 Document 10 Filed on 04/13/21 in TXSD Page 2 of 4




       (5th Cir 2008) (citations omitted). Indeed, a presumption against
       subject-matter jurisdiction exists that “must be rebutted by the
       party bringing an action to federal court.” Coury v Prot, 85 F3d
       244, 248 (5th Cir 1996).
            No federal question or diversity of citizenship readily
       appears. See 28 USC §§ 1331, 1332. And Castro neither pleads
       nor establishes by a preponderance of the evidence any other
       basis for subject-matter jurisdiction over this action. This requires
       dismissal.
            As to sufficiency of stated claim. Rule 8(a)(2) requires a plaintiff’s
       complaint to provide “a short and plain statement of the claim
       showing that the pleader is entitled to relief.” Rule 8 “does not
       require ‘detailed factual allegations,’ but it demands more than an
       unadorned, the-defendant-unlawfully-harmed-me accusation.”
       Ashcroft v Iqbal, 556 US 662, 678 (2009), quoting Bell Atlantic
       Corp v Twombly, 550 US 544, 555 (2007). Review on motion to
       dismiss under Rule 12(b)(6) is constrained, so the court “must
       accept all well-pleaded facts as true” and “view them in the light
       most favorable to the plaintiff.” Walker v Beaumont Independent
       School District, 938 F3d 724, 735 (2019), quoting Campbell v Wells
       Fargo Bank, NA, 781 F2d 440, 442 (5th Cir 2019). But courts “do
       not accept as true conclusory allegations, unwarranted factual
       inferences, or legal conclusions.” Vouchides v Houston Community
       College System, 2011 WL 4592057, *5 (SD Tex), quoting Gentiello v
       Rege, 627 F3d 540, 544 (5th Cir 2010).
            Castro hasn’t sufficiently pleaded any facts demonstrating
       that he’s entitled to relief. His brief complaint is based only on
       conclusory allegations that don’t connect to a legal cause of
       action. This also requires dismissal.
            As to standing. The United States Constitution vests power in
       the federal courts to adjudicate only “Cases” and
       “Controversies.” Art III, § 2. To demonstrate a case or
       controversy, plaintiffs must establish that they have standing.
       Lujan v Defenders of Wildlife, 504 US 555, 560–61 (1992). The
       criteria sufficient to confer Article III standing are well known. A
       plaintiff must show that he’s suffered an injury in fact, that the
       injury is fairly traceable to the challenged conduct; and that the
       injury is likely be redressed by a favorable decision. Ibid. The




                                           2
Case 4:20-cv-03128 Document 10 Filed on 04/13/21 in TXSD Page 3 of 4




       party asserting a claim in federal court bears the burden to
       establish Article III standing. Spokeo Inc v Robins, 136 S Ct 1540,
       1547–49 (2016), citing FW/PBS, Inc v Dallas, 493 US 215, 231
       (1990). This means that the plaintiff must clearly allege facts at
       the pleading stage that demonstrate each criterion. Spokeo, 136 S
       Ct at 1547, quoting Warth v Seldin, 422 US 490, 519 (1975).
            At issue here is injury in fact. The Supreme Court has often
       summarized that this requires a plaintiff to show “that he or she
       suffered ‘an invasion of a legally protected interest’ that is
       ‘concrete and particularized’ and ‘actual or imminent, not
       conjectural or hypothetical.’” Spokeo, 136 S Ct at 1548, quoting
       Lujan, 504 US at 560; see also Carney v Adams, 141 S Ct 493, 498–
       99 (2020). As with motions pursuant to Rule 12(b)(6), when faced
       with a standing challenge under Rule 12(b)(1) the reviewing court
       must accept all well-pleaded facts as true and view them in the
       light most favorable to the plaintiff. See Xerox Corp v Genmoora
       Corp, 888 F2d 345, 350 (5th Cir 1989) (citations omitted). It’s also
       proper for courts to take judicial notice of directly relevant public
       records when reviewing motions pursuant to Rule 12(b)(1). See
       Center for Biological Diversity, Inc v BP America Production Co, 704 F3d
       413, 422–23 (5th Cir 2013) (citations omitted); White v District of
       Highland Village, LLC, 2020 WL 6828836, *2 (SD Tex) (citations
       omitted), report and recommendation adopted, 2020 WL
       6826210 (SD Tex).
            Congress created the Treasury Department on September 2,
       1789. See An Act to Establish the Treasury Department, 1 Stat
       65, Ch 12, 65–67 (1789), codified at 31 USC § 301; see Collins v
       Mnuchin, 938 F3d 553, 623 & n 4 (5th Cir 2019) (citations
       omitted). And “funds held in the U.S. Treasury . . . remain the
       property of the United States until the government elects to pay
       them to whom they are owed.” Walker International Holdings Ltd v
       Republic of Congo, 395 F3d 229, 232 (5th Cir 2004), quoting Flatow v
       Islamic Republic of Iran, 74 F Supp 2d 18, 21 (DDC 1999).
            Castro thus pleads no legally protected interest in the United
       States Treasury or its funds. And so he hasn’t, and can’t,
       demonstrate that he has suffered an injury in fact. This deprives
       him of standing to bring this action, which further warrants
       dismissal.




                                          3
Case 4:20-cv-03128 Document 10 Filed on 04/13/21 in TXSD Page 4 of 4




            As to potential for amendment. A district court “should freely
       give leave [to amend] when justice so requires.” FRCP 15(a)(2).
       The Fifth Circuit holds that this “evinces a bias in favor of
       granting leave to amend.” Carroll v Fort James Corp, 470 F3d 1171,
       1175 (5th Cir 2006) (quotation omitted). But the decision
       whether to grant leave to amend is within the sound discretion of
       the district court. Pervasive Software Inc v Lexware GmbH & Co KG,
       688 F3d 214, 232 (5th Cir 2012) (citation omitted). It may be
       denied “when it would cause undue delay, be the result of bad
       faith, represent the repeated failure to cure previous
       amendments, create undue prejudice, or be futile.” Morgan v
       Chapman, 969 F3d 238, 248 (5th Cir 2020), citing Smith v EMC
       Corp, 393 F3d 590, 595 (5th Cir 2004).
            With respect to standing, Castro can’t demonstrate a legally
       protected interest in the United States Treasury or its funds. This
       makes amendment futile. Dismissal will thus be with prejudice.
            Castro may instead pursue further review on appeal as
       allowed by law, if desired.
                                       * * *
            The motion to dismiss by Defendant the United States of
       America is GRANTED. Dkt 8.
            The claims by Plaintiff Walter E. Castro are DISMISSED WITH
       PREJUDICE.
            SO ORDERED.


           Signed on April 13, 2021, at Houston, Texas.




                                    Hon. Charles Eskridge
                                    United States District Judge




                                       4
